                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


JOHNNY JUNIOR CRAWFORD                                                                PLAINTIFF


v.                                   Case No. 4:19-cv-4021


SHERIFF JAMES SINGLETON, Hempstead County,
Arkansas; LIEUTENANT HEATH ROSS;
and DEPUTY JERRY CRIDER                                                           DEFENDANTS


                                            ORDER

       Before the Court is the Report and Recommendation filed March 24, 2020, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

ECF No. 43. Judge Bryant recommends that Defendants’ Motion for Summary Judgment (ECF

No. 28) be granted and Plaintiff’s claims be dismissed. No party has filed objections to the Report

and Recommendation, and the time to object has passed. See 28 U.S.C. § 636(b)(1). Upon review,

the Court adopts the Report and Recommendation in toto. Accordingly, the Motion for Summary

Judgment (ECF No. 28) is GRANTED. All of Plaintiff’s claims are DISMISSED WITH

PREJUDICE.

       IT IS SO ORDERED, this 14th day of April, 2020.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
